Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, and 9-20 are presented for examination 

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The combination of prior-art does not teach “wherein the firmware upgrade module is further configured to: determine that the firmware image includes a processor firmware image and store the processor firmware image in a processor firmware buffer of the FPGA; and determine that the firmware image includes a register-transfer level (RTL) firmware image and store the RTL firmware image in a RTL firmware buffer of the FPGA”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-7, 9-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryser (US 7313730), in view of Fujikami (US 20140201458), further in view of Tang (US 7265578), Li (US 20170286213) and Jones (US 20090313430).

Regarding Claim 1, Ryser teaches
A method of updating storage system comprising: 
receiving, at a solid state disk (SSD) [comprising flash chips] and attached to a field programmable gate array (FPGA), a firmware image (Fig. 3; 9:1-15, FPGA 300 is shown connected to an external storage device 320 via its configuration port 106 and a configuration clock pin 105. External storage device 320 can be any well-known device (e.g., a PROM, EEPROM, flash memory, processor, FPGA) that can be used to load data into FPGA 300 via its configuration port 106. For some embodiments, external storage device 320 is divided into first and second partitions, where the first partition stores configuration data that is to be used to configure configurable elements 150 and the second partition stores soft data that is to be loaded into and/or used to control the resources available to embedded processor 110) Examiner Comments: The external storage device is interpreted to the solid state disk attached to a FPGA.  The configuration data and soft data that is stored in device 320 can be interpreted to the claimed firmware image; 
the initialization signal INIT is asserted to commence configuration of FPGA 300 (402). In response to the asserted state of INIT, the configuration data stored in the first partition of external storage device 320 is clocked into configuration circuit 102 via configuration port 106, and configuration circuit 102 loads the configuration data into configuration memory cells 140 and/or block RAM 130 to configure the configurable elements 150 to desired states in a well-known manner (403)) Examiner Comments:  The configuration memory cell 140 is interpreted to the claimed buffer;
 and writing, by [the firmware upgrade module], the firmware image (9:55-67, 10:1-6, the initialization signal INIT is asserted to commence configuration of FPGA 300 (402). In response to the asserted state of INIT, the configuration data stored in the first partition of external storage device 320 is clocked into configuration circuit 102 via configuration port 106, and configuration circuit 102 loads the configuration data into configuration memory cells 140 and/or block RAM 130 to configure the configurable elements 150 to desired states in a well-known manner (403)) Examiner Comments:  The process of configuring the configurable element 150 using the configuration data can be interpreted to writing the firmware image.

Ryser did not specifically teach
	Firmware upgrade module
a solid state disk (SSD) comprising flash chips


	However, Fujikami teaches
Firmware upgrade module (Paragraph 0033, The processor 130 can be implemented in an integrated circuit such as a field programmable gate array (FPGA), a programmable logic device (PLD), an application specific integrated circuit (ASIC), a reduced instruction set computing (RISC) device, an advanced RISC machine (ARM), a digital signal processor (DSP), etc. The processor 130 can include a statistics accumulation module 210, an evaluation module 220, a first transfer buffer 230, a second transfer buffer 240, a selection buffer 250, and a maintenance update module 260).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryser’s teaching to Fujikami’s in order to update a set of cached flow counters in a cache memory for particular flow and evaluating whether to transfer values from the counters to system accumulators in a system memory by determining to check whether to transfer the values from the counters using a value in the last counter for the flow (Fujikami [Summary]).

Ryser and Fujikami did not specifically teach
a solid state disk (SSD) comprising flash chips


However, Tang teaches
the FPGA comprising a storage controller [the storage controller comprising a flash translation layer] configured to interface with the SSD and to manage input of data from a host to the [flash chips of the SSD] and output of data from [the flash chips of the SSD] (4:10-24, JTAG interface 316 connects to a JTAG header (not shown) for attachment to an external JTAG-compliant device (not shown). JTAG interface 316 receives signals TDI, TCK, and TMS from the external device and provides a signal TDO to the external device; 7:48-67, JTAG interface 316 supports three modes of operation: (1) programming boot PROM 320 using FPGA 312; (2) using programmed boot PROM 320 to program FPGA 312) Examiner Comments:  JTAG interface 316 is interpreted to the claimed storage controller, the boot PROM 320 is interpreted to the claimed SSD. The JTAG 316 programming boot PROM 320 is interpreted the claimed “manage input of data from a host to the SSD”. The JTAG 316 using programmed boot PROM 320 to program FPGA 312 is interpreted to the claimed “output of data from the SSD”.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryser and Fujikami’s teaching Tang’s in order to provide a field-programmable gate array (FPGA) device and a Joint Test Action Group (JTAG) emulation of a JTAG-noncompliant external boot programmable read-only 

Ryser, Fujikami and Tang did not teach
a solid state disk (SSD) comprising flash chips
	the storage controller comprising a flash translation layer.

	However, Li teaches
	the storage controller comprising a flash translation layer (Paragraph 0031, The controller 110 can be implemented as an application-specific integrated circuit (ASIC) or field-programmable gate array (FPGA) that is embedded in the SSD 105. In general, the controller 110 includes control circuitry that facilitates reading, writing, erasing, and other operations performed on the dies 140. In the embodiment of FIG. 1, the controller 110 executes or includes a flash translation layer (FTL) 130, which may be implemented in firmware or as software. The FTL 130 translates logical addresses (logical block addresses) from the host system to physical addresses (physical block addresses) on the SSD 105).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryser, Fujikami and Tang’s teaching to Li’s in order to enable providing efficient mechanisms for protecting data stored on the SSD without erasing the data and without physically destroying the SSD by mapping logical 

Ryser, Fujikami, Tang and Li did not teach
a solid state disk (SSD) comprising flash chips.

However, Jones teaches
a solid state disk (SSD) comprising flash chips (Paragraph 0015, many SSDs make use of NAND flash chips for storage instead of rotating media. In some embodiments SRAM or DRAM, instead of or in combination with flash memory, e.g., a Random Access Memory (RAM) drive, can be used. In other embodiments, phase change or resistor memory can be used to implement the RAID. Existing SSDs readily exceed 100 MB/s for read/write throughput. In embodiments of the present technology, a set of Serial Advanced Technology Attachment (SATA) SSDs are configured as an embedded RAID under the direct control of an FPGA to store raw PET array data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryser, Fujikami, Tang and Li’s teaching to Jones in order to make use of high-performance solid-state drives (SSDs) to form a single, very-high-speed (e.g., 400 MB/s) Redundant Array of Independent Disks (RAID) buffer by configuring a set of Serial Advanced Technology Attachment (SATA) SSDs as an embedded RAID under the direct control of an FPGA to store raw PET array data (Jones [0015]).

Regarding Claim 2, Ryser, Fujikami, Tang, Li and Jones teach
The method of claim 1, wherein the firmware image comprises at least one of a processor firmware image and a register-transfer level (RTL) firmware image (Ryser [Fig. 3; 9:1-15, FPGA 300 is shown connected to an external storage device 320 via its configuration port 106 and a configuration clock pin 105. External storage device 320 can be any well-known device (e.g., a PROM, EEPROM, flash memory, processor, FPGA) that can be used to load data into FPGA 300 via its configuration port 106. For some embodiments, external storage device 320 is divided into first and second partitions, where the first partition stores configuration data that is to be used to configure configurable elements 150 and the second partition stores soft data that is to be loaded into and/or used to control the resources available to embedded processor 110; 5:1-14, Configurable elements 150 represent various well-known FPGA programmable components such as CLBs, IOBs, general interconnect and routing structures, and the like; 10:27-44, the soft data is firmware code for processor 110]) Examiner Comments: It is known to someone ordinary skilled in the art that RTLs are designed to give functionality to the FPGA.  As a result, the configuration data that is used to configure the configurable element in the FPGA can be interpreted to the claimed RTL firmware image. The soft data is interpreted to the claimed processor firmware image.

Regarding Claim 3, Ryser, Fujikami, Tang, Li and Jones teach
The method of claim 2, further comprising: determining, by the firmware upgrade module operating on the FPGA, that the firmware image comprises the processor firmware formatting circuit 310 receives the soft data contained in DIN and formats the soft data into a JTAG-compatible bitstream (405). The JTAG-compatible bitstream is provided to debug unit 114 of processor 110 via its JTAG port 115 (406), and thereafter may be used to access, control, and/or load data into the internal resources of processor 110 in a well-known manner (407). Steps 402-408 may be subsequently repeated, for example, to re-configure FPGA 300 and/or to update firmware code or other software stored within embedded processor 110]).

Regarding Claim 4, Ryser, Fujikami, Tang, Li and Jones teach
The method of claim 3, wherein writing, by the firmware upgrade module, the firmware image comprises flashing, by the firmware upgrade module, a processor firmware storage with the processor firmware image (Ryser [10: 7-26, formatting circuit 310 receives the soft data contained in DIN and formats the soft data into a JTAG-compatible bitstream (405). The JTAG-compatible bitstream is provided to debug unit 114 of processor 110 via its JTAG port 115 (406), and thereafter may be used to access, control, and/or load data into the internal resources of processor 110 in a well-known manner (407). Steps 402-408 may be subsequently repeated, for example, to re-configure FPGA 300 and/or to update firmware code or other software stored within embedded processor 110]) Examiner Comments: Updating the firmware code within the embedded processor can be interpreted to Flashing;.

Regarding Claim 6, Ryser, Fujikami, Tang, Li and Jones teach
the initialization signal INIT is asserted to commence configuration of FPGA 300 (402). In response to the asserted state of INIT, the configuration data stored in the first partition of external storage device 320 is clocked into configuration circuit 102 via configuration port 106, and configuration circuit 102 loads the configuration data into configuration memory cells 140 and/or block RAM 130 to configure the configurable elements 150 to desired states in a well-known manner (403)]).

Regarding Claim 7, Ryser, Fujikami, Tang, Li and Jones teach
The method of claim 6, wherein writing, by the firmware upgrade module, the firmware image comprises flashing, by the firmware upgrade module, a programmable logic of the FPGA with the RTL firmware image (Ryser [9:55-67, 10:1-6, the initialization signal INIT is asserted to commence configuration of FPGA 300 (402). In response to the asserted state of INIT, the configuration data stored in the first partition of external storage device 320 is clocked into configuration circuit 102 via configuration port 106, and configuration circuit 102 loads the configuration data into configuration memory cells 140 and/or block RAM 130 to configure the configurable elements 150 to desired states in a well-known manner (403)]) Examiner Comments:  Loading the configuration data can be interpreted to Flashing.

Regarding Claim 9, Ryser, Fujikami, Tang, Li and Jones teach
The method of claim 1, wherein writing, by the firmware upgrade module, the firmware image, comprises receiving, from a host, a commit command (Ryser [9:55-67, 10:1-6, the initialization signal INIT is asserted to commence configuration of FPGA 300 (402). In response to the asserted state of INIT, the configuration data stored in the first partition of external storage device 320 is clocked into configuration circuit 102 via configuration port 106, and configuration circuit 102 loads the configuration data into configuration memory cells 140 and/or block RAM 130 to configure the configurable elements 150 to desired states in a well-known manner (403)]).

Regarding Claim 10, Ryser teaches
A storage device comprising: 
a solid state disk (SSD) [comprising flash chips] and configured to receive a firmware image (Fig. 3; 9:1-15, FPGA 300 is shown connected to an external storage device 320 via its configuration port 106 and a configuration clock pin 105. External storage device 320 can be any well-known device (e.g., a PROM, EEPROM, flash memory, processor, FPGA) that can be used to load data into FPGA 300 via its configuration port 106. For some embodiments, external storage device 320 is divided into first and second partitions, where the first partition stores configuration data that is to be used to configure configurable elements 150 and the second partition stores soft data that is to be loaded into and/or used to control the resources available to embedded processor 110) Examiner Comments: The external storage device is interpreted to the solid state disk attached to a FPGA.  The configuration data and soft data that is stored in device 320 can be interpreted to the claimed firmware image; 
wherein the FPGA includes a [firmware upgrade module] configured to: identify a presence of the firmware image on the SSD (9:55-67, 10:1-6, the initialization signal INIT is asserted to commence configuration of FPGA 300 (402). In response to the asserted state of INIT, the configuration data stored in the first partition of external storage device 320 is clocked into configuration circuit 102 via configuration port 106, and configuration circuit 102 loads the configuration data into configuration memory cells 140 and/or block RAM 130 to configure the configurable elements 150 to desired states in a well-known manner (403)) Examiner Comments:  The configuration memory cell 140 is interpreted to the claimed buffer; 
and write the firmware image (9:55-67, 10:1-6, the initialization signal INIT is asserted to commence configuration of FPGA 300 (402). In response to the asserted state of INIT, the configuration data stored in the first partition of external storage device 320 is clocked into configuration circuit 102 via configuration port 106, and configuration circuit 102 loads the configuration data into configuration memory cells 140 and/or block RAM 130 to configure the configurable elements 150 to desired states in a well-known manner (403)) Examiner Comments:  The process of configuring the configurable element 150 using the configuration data can be interpreted to writing the firmware image.

Ryser did not specifically teach
	Firmware upgrade module
a solid state disk (SSD) comprising flash chips


	However, Fujikami teaches
Firmware upgrade module (Paragraph 0033, The processor 130 can be implemented in an integrated circuit such as a field programmable gate array (FPGA), a programmable logic device (PLD), an application specific integrated circuit (ASIC), a reduced instruction set computing (RISC) device, an advanced RISC machine (ARM), a digital signal processor (DSP), etc. The processor 130 can include a statistics accumulation module 210, an evaluation module 220, a first transfer buffer 230, a second transfer buffer 240, a selection buffer 250, and a maintenance update module 260).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryser’s teaching to Fujikami’s in order to update a set of cached flow counters in a cache memory for particular flow and evaluating whether to transfer values from the counters to system accumulators in a system memory by determining to check whether to transfer the values from the counters using a value in the last counter for the flow (Fujikami [Summary]).

Ryser and Fujikami did not specifically teach
a solid state disk (SSD) comprising flash chips


However, Tang teaches
the FPGA comprising a storage controller [the storage controller comprising a flash translation layer] configured to interface with the SSD and to manage input of data from a host to the [flash chips of the SSD] and output of data from [the flash chips of the SSD] (4:10-24, JTAG interface 316 connects to a JTAG header (not shown) for attachment to an external JTAG-compliant device (not shown). JTAG interface 316 receives signals TDI, TCK, and TMS from the external device and provides a signal TDO to the external device; 7:48-67, JTAG interface 316 supports three modes of operation: (1) programming boot PROM 320 using FPGA 312; (2) using programmed boot PROM 320 to program FPGA 312) Examiner Comments:  JTAG interface 316 is interpreted to the claimed storage controller, the boot PROM 320 is interpreted to the claimed SSD. The JTAG 316 programming boot PROM 320 is interpreted the claimed “manage input of data from a host to the SSD”. The JTAG 316 using programmed boot PROM 320 to program FPGA 312 is interpreted to the claimed “output of data from the SSD”.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryser and Fujikami’s teaching Tang’s in order to provide a field-programmable gate array (FPGA) device and a Joint Test Action Group (JTAG) emulation of a JTAG-noncompliant external boot programmable read-only 

Ryser, Fujikami and Tang did not teach
a solid state disk (SSD) comprising flash chips
	the storage controller comprising a flash translation layer.

	However, Li teaches
	the storage controller comprising a flash translation layer (Paragraph 0031, The controller 110 can be implemented as an application-specific integrated circuit (ASIC) or field-programmable gate array (FPGA) that is embedded in the SSD 105. In general, the controller 110 includes control circuitry that facilitates reading, writing, erasing, and other operations performed on the dies 140. In the embodiment of FIG. 1, the controller 110 executes or includes a flash translation layer (FTL) 130, which may be implemented in firmware or as software. The FTL 130 translates logical addresses (logical block addresses) from the host system to physical addresses (physical block addresses) on the SSD 105).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryser, Fujikami and Tang’s teaching to Li’s in order to enable providing efficient mechanisms for protecting data stored on the SSD without erasing the data and without physically destroying the SSD by mapping logical 

Ryser, Fujikami, Tang and Li did not teach
a solid state disk (SSD) comprising flash chips.

However, Jones teaches
a solid state disk (SSD) comprising flash chips (Paragraph 0015, many SSDs make use of NAND flash chips for storage instead of rotating media. In some embodiments SRAM or DRAM, instead of or in combination with flash memory, e.g., a Random Access Memory (RAM) drive, can be used. In other embodiments, phase change or resistor memory can be used to implement the RAID. Existing SSDs readily exceed 100 MB/s for read/write throughput. In embodiments of the present technology, a set of Serial Advanced Technology Attachment (SATA) SSDs are configured as an embedded RAID under the direct control of an FPGA to store raw PET array data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryser, Fujikami, Tang and Li’s teaching to Jones in order to make use of high-performance solid-state drives (SSDs) to form a single, very-high-speed (e.g., 400 MB/s) Redundant Array of Independent Disks (RAID) buffer by configuring a set of Serial Advanced Technology Attachment (SATA) SSDs as an embedded RAID under the direct control of an FPGA to store raw PET array data (Jones [0015]).

Regarding Claim 14, Ryser, Fujikami, Tang, Li and Jones teach
The Storage device of claim 10, wherein the firmware upgrade module is further configured to receive a commit command from a host and write the at least one of the processor firmware image or the RTL firmware image according to the commit command (Ryser [9:55-67, 10:1-6, the initialization signal INIT is asserted to commence configuration of FPGA 300 (402). In response to the asserted state of INIT, the configuration data stored in the first partition of external storage device 320 is clocked into configuration circuit 102 via configuration port 106, and configuration circuit 102 loads the configuration data into configuration memory cells 140 and/or block RAM 130 to configure the configurable elements 150 to desired states in a well-known manner (403)]).

Regarding Claim 15, Ryser, Fujikami, Tang, Li and Jones teach
The Storage device of claim 10, wherein the SSD is configured to receive the firmware image directly from a host (Ryser [7:34-63, to configure FPGA 100 and processor 110 from external storage device 160, the configuration data and the processor's firmware code are first stored in external storage device 160]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ryser (US 7313730), in view of Fujikami (US 20140201458), Tang (US 7265578), Li (US 20170286213) and Jones (US 20090313430), further in view of Long (US 20170357609).

Regarding Claim 5, Ryser, Fujikami, Tang, Li and Jones teach
The method of claim 4.

Ryser, Fujikami, Tang, Li and Jones did not teach
wherein the processor firmware storage comprises a NOR flash.

However, Long teaches
wherein the processor firmware storage comprises a NOR flash (paragraph 0051, Storage system 260 can comprise flash memory such as NAND flash or NOR flash memory, phase change memory, magnetic memory, among other solid state storage technologies. As shown in FIG. 2, storage system 260 includes system software 220. As described above, system software 220 can be in a non-volatile storage space for applications and OS during a powered-down state of control processor 200, among other operating software).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryser, Fujikami, Tang, Li and Jones’s teaching to Long’s in order to selectively direct delivery of each of the storage operations to corresponding storage areas among the one or more storage devices based at least on information monitored about the storage operations in the PCIe switch circuitry (Long [abstract]).


Response to Arguments
Applicant argues that “a person having ordinary skill in the art before the effective filing date of the present application would not equate the “maintenance update module 260” of Fujikami with the “firmware upgrade module” as recited in claims 1,10, and 16.”
Ryser teaches a FPGA 300 connected to an external storage device 320 via its configuration port 106 and a configuration clock pin 105 (Fig. 3; 9:1-15). Ryser further teaches “the configuration data stored in the first partition of external storage device 320 is clocked into configuration circuit 102 via configuration port 106, and configuration circuit 102 loads the configuration data into configuration memory cells 140 and/or block RAM 130 to configure the configurable elements 150 to desired states in a well-known manner” (9:55-67, 10:1-6).  The configuration data in Ryser is interpreted to the claimed firmware.  Ryser did not specifically teach that the configuration data is load by a module.  However, Fujikami discloses maintenance update module 260 which is part of the FPGA 130 (Fujikami [0033]).  Fujimkami further discloses “The maintenance update module 260 determines the order in which to transfer values from the first transfer buffer and the second transfer buffer to the system accumulators by using the selection buffer 250” (Fujikami [0036]).  Since the maintenance update module 260 is in charge of transferring data, then Fujikami in combination with Ryser discloses the claimed firmware upgrade module.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191